6!38


           OFFICE    OF THE A-ITORNEY GENERAL     OF TEXAS
                                AUSTIN




Rcoomble   CO iI*   Csmeee
fitrte Auditor
Austin, 11, TeXee


                                Bet Wbotba or net
                                the fhmeral M6nsgesr
                                tow or 6n7 at the
                                ~167 legall 8
                                tee* or ammm
                                employeea boo8




                                                   r8 hare   re-ntnmbecsdt

                                                 eraI mmaager
                                                 6m emplo7eem
                                                 mmunts o?
                                                 nueb pe~eau
                                                 tot 8lle+Lng


                                      nerptlre   On que8tiaa Be.
                                     employees who hate boon
                                 ees st $%bOO per emspe be



                        e pr.i.6~~1 pernkmnell who oam 10&8117 db
                         to be a •tru~tym &WY tor what perled
                    Fleers alto governing etatutem.)
          '4. Can conriots leEally  drive aver the hi@mqs
     ot Texan in prl non omed motor ~ahlal aa, vi th OF With-
     out a ward      or other prison employee beina preeent?
          .s. Can such conricte lemlly ohtnln a drlrer'r
     or chaufieur's Ifconae to drive prison nwnad or other
     motor rehiclen over Ptate Hlghwayst
                                                                         633

Bonorahle C. 4. Cawtesn - page 4




          "4. Wet effeat does this praotioe ot allowing
     priumers to drire prison owned motor rehioles hare
     cm the prison fnemranoe aorerago, oorering publie
     llablllty autlproperty damages? (Mosae alto stat-
     ates,   if   any).

          '7.  What lagal rights aw allowed~snah prison
     emplo7ees and peace of'fiaersinpnraulng sn eaeap$nK
     aenriata5 to entering priratel~ mod
     holldlng:n,6to.t (Fleaae aibe statatanpfapert7'

          fmbnequent to re6eipt at 7aar inquir7  we requested trrr-
thsr lntonnation relating to the first two quest*onm, and goa re-
Flied as tollowsr

         lX r eo eiteda letter tblr mo r ningvhioh indi-
    oatem that there are no Written  oontraots   or agree-
    ~menta between the glple7ees of the Prlaan efstgl
    snd the Beaerul Maaager 0~ PriaOn Board eoaaecainp:
    the oolleetioa  of aa 8motmtmof mO#tOyboOmme 8~17
    BUOh 8mplo7eo ma7 hare beea respanaible iOr allow-
     hg a aonriat  to emape~    Be are told that it IS
     simpl7 a praotioe that ha 8 beeu hmded down throu&h
     the 7tara 8nd tbat there are ~lb dfwot           indloatlonm
     am to whether it is       UI ‘admini6trat~Te     peli~’   ox-
     aapt that it is a verbally handlad matter, aad that
     a11 Primm employees sneb.as gaard~~ farm naaagarsr
     etoer are told at the aondition on bein& hIted 8nd
     thet thef al? alearly mdarrtand tbat they are wb-
     jeot tn the lasermsat of nob amOunt      Ot Waay*
     The moma is oolleetad dlreatlr tram tbs amplayeem
     most re~pomslbl e for the emo8p’kvl(of tbe eefavlet,
     and trmkl7 wo are ansble t.a detem%ne just whore
     the nutharlt7 for thlcl ariaee.~

             we shall ansrer    your qunetLms       in the order ahore
stated.

             1.   seation 10 of Artlale XVX of the Cnnmtltutlm
.


Emorab:e     C. ll.   Cwnesn    -     page 3




          *The Legislature shall protIde for deduotfons
     from the salaries at pub110 otiiaern @ho may neg-
     loot the porformanoe OP an7 duty that xay be as-
     mimed them by 1 SW.'

           There are no statntee authoriling tho Board of
RIman Comls&merr       or the Beneml Yana~er ot the Rim         bye-
tein to lmpc6e tine0 or pecuniary    assesnment~  anon emplo7eos at
the Prl@n    8ymtm  who am7 negY eat the perforaanoe   ot their  du-
tien msslgned them by '1EW. On the oonfrary,      PO reapeats the
amnosed aasemmentcl    involved   in 7er0erqtl65ticn1, the Ceglmla-
ture has enaoted Artiele 318 at the Penal Code, QrWidings


           aAny omeer,   jailer, or guard who has the
     lernl  au6todf of an7 pereen aooa66d Or COnvi6f+
     ed nt a felCn7 not ORpitS rho ~I.lfull~  pOWit
     snob person to osoqe   or to be remcued shal’t be
     confined in the penitentiary not less than two
     nor more than fire  yeaw-’


             Again,    in   ArtSale     321 nf   the Penal   Code 1 t 15 prcrldedr


          ‘Any aitiaorl jailer or guard who ha5 tbe
     leeal eustady ot a peraonaeeuned or amricted
     or a felon7      not    capitsl    who ne~ligenttl~     pewits
     6uch person to eeaape or be remeued mhall be
     fined not exoeeding one thoueand dallsrs.’


           Wnoe the T:eaislkture   ban thus speaieiOal~7   dealt with
the nroo<re arttar of csoape~    through WilliulnOms   or negli@rtoe
of the atticer or ward having him in austody, the wthod there
woscrthed hy neeaerary impl~oation exo~udee any other method of
ar-enwent of venalties or Pinem tn dcalinc with esoapema

             In our opinion,   the stated praatioe nf the nO6rd is in
tbo n8ture    OF a penal t7 , end is beyond the author1 ty of the Board.
                                                                                                -




2~orQblo      C. n.       Cownasn - p8ge 4




             a.  Xt It should             th8t the dedrlotlowaor smee~-
                                                h4
rcnto,     wch ao yen wntionr           hare hsea aalaWu7l~      made hy the
Dosrd, or itr offlaerr, they are unlaWul and beyoud tbo authar-
ity of thc4 n08ld,        ~0   answered In the preoadfns      qoertian.          Tha
quertlnn of’ whether or not the mployes ~mvl thum wtiertug
 the    dcduatiou er 9#1yin~ the armemammt 1~87 ~QNIOOIOP             the ramcl,
md      if EO, tm       WIOUI and how, yrb8pa should not 80 ans~~od
by us, minO0 it pert8ins           t0 the petm8~      ragbt   Oi    the    party
rgpriarod,      8nd   i8 not therefore      one 6s to whiah we sheold rd-
rise. Xa 8ny went,             the qua&ion    of raeovory    would depond in
uow wsmwe           pWh8pa up011mhsthrr th0 de&mtion or a6to81 p8p
mmt,       other thnn b;r deductinns, warnratmtarll~ p8id, and
therefore not reaorerrbY0 UpQa the prtnoiple                af TollmtarJ         p8y-
mmt, @11le on tho other hand* rhetbw or mot tks ir9andlag
d8nper to the gu8rd of 10s~ af emplo7wnt by dlrehrrge                        natlld
ormrtitute IemtY dm'ers* 90 emmot rutsly ntato l rule sppl f -
akble alibo       to  al?   a88srr  for   OOob mob individual         kit.U8tim
depends upan it8            OUB     pWJUli8r faetm.
          3.         Only      t.he    nO81-d        Of   Ri80a   ~WEB~~~~OYISI~~
                                                                                bar   8Uthor-
ItJ t0lp~eint            tmetiOU’           Sub feahorarorr
                                                    t,                fin
                                                                        QSOOS
                                                                            o to x tr e!w
amorgemey, to the riglIt of 8~17 tmn~ auroger to iill    8 r8t8noy In
any position theretofore  held 87 n trusty    for a lmgth   at tins
not to ex00od ten d8yIIe(Art. sit?db).     Yoa rlll find  th8t tbia
matter ie fully ram?ated %a Artiolos 01840 ta al!34jaf Vernon’s
Cndltlaatien nt the Rcrlsed CiTil   Btitut...




          Art1018 61848 iartbsr plnoss ~fmit8tlmr                               upon trus-
tie@ bolnc at lrrre or nti tbb priaon property.
               Q.     mhjoet          to rhnt      00 h8vo wld               abare
                                                                 in*aC?#i8tOly
rith     rorpeat    t0    pdmm0Ps,              we 8nuwer Qtmstion l5 th8t Oonrlata
?af IeijR111J  crhtain* driver’s or 0h8tltfOUr'S1isanae ta drlro
prinan-omeQc     or nt.ber wtor  rehlaler4, nr0r t.ha St8t4'n hiah-
rflv3. ?:eatiarr 2 O? brtlala   MMYb (Vernon’ II Cod. of the HOT.
Stat.)     1~ wbdi~irf0n              (8)   pKWidem          that:

               lyn person, oXCopt those hOrsin8ft9r                       hsFeUt81-
         1 J cswntad,   afiell drive cm? motor rehial                    D unon Q
umbr8ble      C. n. Cnvna8m           - P8ee 6




     hi&w8T in t.hir Rt~to Ml088 mah pernen hrr 8
     r~lid lican8s 8a 8n opcrrter, 8 commsroik? oparn-
     ter, or 8 elmuftemr under the pro~ilion8 af this
     Aat-.

           60081on 4, bf neeeeearv ispli08tlfm. ntatcrsrho arc
ant1 bled to 8 lioense br upaa*fia~ll~   namfng thneu to who711 a
ri(d,t t0 8 1iOUlW iU fOt'biddOll.Near?        In thi. 8eation de
we find aythlng prohlEStinq    the iusuin~ of 8 liasnme ta a eon-
tlat.   Of eo Ur 8Or l OOWiOt who ir laeli~blo     to rreeira 8 If-
aenro wuld for that reawn be denied 0110.
          ft. Your qnestioa is very fwnernlr hut we thin& lt
in am~uerod in the dealsion nf Tor8m Prinoa Beard at 81 v. Ca-
bean, MS S. B. (2) !W3, writ of error rsfum3de It ir tlJor8
held;
            ‘It in our am~olusioa thatbl the cn8otmwt
     CC Article   iW3UslO the Legisl8tare did not wire
     the immxait~ of the Stat0 of Tex8~ from 1 iability
     fnr torta aosritted by the aoarioCn la the pani-
     tCIlti8v. l l l . %'bO18&Im8- Ot the 8PtiOfO
     doea net Om8te a li8bility 8ralnrt .the State
     8nd it* ~p~OYOemr rlM power in the %x811 Pri8-
     on Syatfm to proteat it8 waloyaas      from mwh li8-
     billty, hut   the inaurenoe  ir, for protection
     aa8innt   m e~intln~   li8bility. * 4 e-     There bo-
     ins     no li8bility           hut   tar   thin   8rff~U!O,   and tbia
     art9ala not          hnwinfi ore8tad 8 fi8bilityI then it
     68nnOt      afford      8Pv11aa FOliO?.s
          Sine0   Artlale BUIQ810 rutbfir*aemlnswwnae for-'tbo
prOtOOtibn Of “OffiOoro   and 031p~O~0am’ Of the 7eX8B mi1101!
srda   tra llahlllt~ to thtrd personn 8rt8lnC;out et the UM
and operr.tlc?n nt aatomohllesr motor traokn, and nther motor
rchiclaa  nred by tho 7~88     Prfeon      fqatem, and not tbereforo
tnr the honelit   nt y-iunnsrm    tlririna     aeh teblolew, Wo 08n
nnt poraelre  INIT poarible   efieat     of the praOt¶ac nmtlnaed by
you upon tho R-3 ron'n lnwran0a aorarapo in any areut.




             whey say employ over-y reasonuh!a    mews, laoludlng
fnroe,    neoenmry  to ariaat II Oalnture. Thur,    1hOI 5’87 enter
r:rlrately-omod    propsrty  without  t.he mnor’w   oonuent, OF over
Honorohle   C. il* Camesn   -   YRe   6




his protest;   of even hrenk In a door I If his eathnritr    and mission
he r?ado known, and such owner persists    in ref’vsh~ ndmlttance if
rcaronahly   aecjsnary fn their disaratjm    to enter.    For f%rt.her
discuaeivn   of these powert, sea thn case, Ibt bprta SJarwoaa, E
E. E. e.

            The forcpoing conolaslcns nre predlcatcrlupon court     de-
01 slrnr.   mere are no oxproes statutes daalinp: with them.


                                          vary truly yoaru




                                                                           -